469 F.2d 1094
UNITED STATES of America, Plaintiff-Appellee,v.Jerry Lucious REID, Defendant-Appellant.
No. 72-2487 Summary Calendar.*
United States Court of Appeals,Fifth Circuit.
Dec. 6, 1972.

William S. Guy, McComb, Miss., for defendant-appellant.
Robert E. Hauberg, U. S. Atty., E. Donald Strange, Asst. U. S. Atty., Jackson, Miss., for plaintiff-appellee.
Before THORNBERRY, COLEMAN and INGRAHAM, Circuit Judges.
PER CURIAM:


1
In this appeal from a jury trial conviction for carrying on the business of a distiller without having given bond, in violation of 26 U.S.C. Sec. 5601(a)(4), appellant contends (1) that his motion for acquittal was erroneously denied, (2) that it was plain error for the trial judge to instruct the jury that witnesses are presumed to testify truthfully, and (3) that it was plain error to admit certain hearsay testimony.  We conclude that the trial court committed no reversible error; but our holding is not to be construed as approving an instruction to the jury that witnesses are presumed to testify truthfully.  See Knapp v. United States, 5th Cir. 1963, 316 F.2d 794.


2
Affirmed.



*
 Rule 18, 5th Cir.; see Isbell Enterprises, Inc. v. Citizens Casualty Co. of New York et al., 5th Cir. 1970, 431 F.2d 409, Part I